Citation Nr: 0844589	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  07-32 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for residuals of a post-
operative small puncture wound of the chest, claimed as chest 
condition.  


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to 
December 1978.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico, which denied the 
benefit sought on appeal.


FINDING OF FACT

The competent medical evidence reflects that the veteran has 
a scar from a post-operative small puncture wound of the 
chest; he has no other chest condition.


CONCLUSION OF LAW

The criteria for service connection for a scar, residual of a 
post-operative small puncture wound of the chest, have been 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

The veteran contends that he now has an unspecified chest 
condition due to surgery he underwent during active duty to 
remove a metallic foreign body from his chest.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

The veteran's service medical records reflect that a small 
metallic foreign body, consisting of a piece of cable, 
punctured his right chest at the deltoid and pectoral muscles 
in June 1978.  In early July, the foreign body was removed 
from his chest area.  

The report of an August 2007 VA examination provides that the 
veteran's claims file and medical records were reviewed and 
sets forth the pertinent medical history and current physical 
findings.  The veteran reported no respiratory complaints but 
noted some discomfort at the wound area.  On physical 
examination, at the anterior chest wall there was a small 
well healed scar measuring 1/2 inch, without evidence of keloid 
formation and not tender to palpation.  The examiner 
expressed the opinion that there was no evidence of chest 
condition in the examination.  The incident reported in 
service was documented as a soft tissue injury with foreign 
body, without evidence of lung involvement.  Examination as 
well as chest X-ray failed to reveal the presence of any 
foreign body in the anterior soft tissue of the right chest.  
The diagnosis was no evidence of chest condition in this 
examination. 

Based on a thorough review of the record, the Board finds 
that the service medical records and August 2007 VA 
examination report support service connection for a chest 
scar.  At the same time, the Board emphasizes that the August 
2007 VA examination report makes it clear that the veteran 
has no other chest condition.  Therefore, the Board finds 
that he has no other residuals from the inservice puncture 
wound of the chest that warrant service connection.  

In light of the foregoing, service connection for a scar, 
residual of a post-operative small puncture wound of the 
chest, is warranted.


ORDER

Service connection for a scar, residual of a post-operative 
small puncture wound of the chest, is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


